Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2-5, 9-10 recite the limitation "laundry detergent" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenger et al (2015/0353869) in view of Barnabas et al (2012/0252716) is withdrawn.
Claim 1-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenger et al (2015/0353869) in view of Rapisarda et al (6,037,317).
Stenger et al disclose a detergent composition comprising polyalkylenimine (007-009); and surfactants from 2 to 60% such as anionic alkyl benzene sulfonate and alkoxylated sulfates (0022-0023); structurants and thickeners including 0.1 to 5.0% of cellulose derivatives (0128) and 0.01 to 1.0% non-polymeric crystalline structurants or polysaccharide, polyacrylates and modified ethoxylated urethanes (0132-0134). 
Stenger et al teach all of the instantly required except the specific 2-alkanol solvent having C4-C10 branched alcohols.
Rapisarda et disclose an aqueous cleaning composition comprising 2-alkyl alkanols, a hydrogen peroxide bleaching system and a specific surfactant system  that includes anionic surfactants such as alkyl benzene sulfonates and alkyl ether sulfates and has found to deliver stronger cleaning performance in especially laundry applications (col. 2, lines 25-35 and col. 5, line 55-col. 6, line 5).  Rapisarda et al teach 2-alkyl alkanols having an alkyl chain from 6-16 carbon atoms and a terminal hydroxyl group, said alkyl chain being from 1-10 carbon atoms, which reads on applicants preferred 2-ethyhexanol and 2-propylheptanol of claim 6 and further said alkanols are present in amount from 0.05-2% by weight (col. 4, lines 18-34).
It would have been obvious to the skilled artisan at the time the invention was made to include the solvents of Rapisarda et al having branched 2-alkyl alkanols solvents because Rapisarda et al teach that 2-alkyl alkanols are particularly suitable for laundry applications (col. 3, lines 65-67); remarkably good with bleaching systems (col. 4, lines 13-17); delvers stronger cleaning performance in laundry application that have greasy stains (col. 2, lines 33-38). The benefits disclosed in Rapisarda et al compliment the laundry cleaning formulations of Stenger and further appear to obviously benefit said laundry formulation an additive or cumulative manner. Moreover, Stenger et al laundry formulations comprising solvent systems with cleansing formulations having nonionic and anionic surfactants, as required by Rapisarda et al, and absent a showing 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761